DETAILED ACTION
This action is responsive to application number 16/774,587, dated on 01/28/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,582,489 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Patent No. 10,582,489 claim 1 discloses a method performed by a wireless device for activating a Semi-Persistent (SP) Zero Power (ZP) Channel State Information Reference Signal (CSI-RS) (claim 1), the method comprising:
receiving, from a base station, a control message that indicates activation of one or more SP ZP CSI-RS resources where the control message is separate 
activating, based on the control message, the one or more SP ZP CSI-RS resources (claim 1).

Regarding claim 8, Patent No. 10,582,489 claim 8 discloses a method performed by a base station for activating a Semi-Persistent (SP) Zero Power (ZP) Channel State Information Reference Signal (CSI-RS) (claim 8), the method comprising:
transmitting, to a wireless device, a control message that indicates activation of one or more SP ZP CSI-RS resources where the control message is separate from a control message indicating Non-Zero Power (NZP) CSI-RS, CSI-Interference Measurement (CSI-IM), or CSI and the control message is a Medium Access Control (MAC) Control Element (CE) (claim 8).

Regarding claim 15, Patent No. 10,582,489 claim 15 discloses a wireless device for activating a Semi-Persistent (SP) Zero Power (ZP) Channel State Information Reference Signal (CSI-RS) (claim 15), comprising:
one or more network interfaces; one or more processors (claim 15); and
memory comprising instructions executable by the one or more processors (claim 15) whereby the wireless device is operable to:

activate, based on the control message, the one or more SP ZP CSI-RS resources (claim 15).

Claims 2-7, 9-14 and 16-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-7, 9-14 and 16-19 of U.S. Patent No. 10,582,489 B2.

Claims 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/107,859. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969).

Regarding claim 1, Application No. 17/107,859 claim 1 discloses a method performed by a wireless device (host computer, a base station) for activating a Semi-Persistent (SP) Zero Power (ZP) Channel State Information Reference Signal (CSI-RS) (base station sending control message to UE to activate SP ZP CSI-RS; claim 1), the method comprising:
receiving, from a base station, a control message that indicates activation of one or more SP ZP CSI-RS resources where the control message is separate from a control message indicating Non-Zero Power (NZP) CSI-RS, CSI-Interference Measurement (CSI-IM), or CSI and the control message is a Medium Access Control (MAC) Control Element (CE) (base station sending control message to UE to activate SP ZP CSI-RS and base station sending a second control information to UE to activate SP NZP CSI-RS, SP CSI-IM ; claim 1); and
activating, based on the control message, the one or more SP ZP CSI-RS resources (base station sending control message to UE to activate SP ZP CSI-RS; claim 1).

Regarding claim 8, Application No. 17/107,859 claim 8 discloses  a method performed by a base station for activating a Semi-Persistent (SP) Zero Power (ZP) Channel State Information Reference Signal (CSI-RS) (base station sending control message to UE to activate SP ZP CSI-RS; claim 8), the method comprising:


Regarding claim 15,  Application No. 17/107,859 claim 15 discloses a wireless device for activating a Semi-Persistent (SP) Zero Power (ZP) Channel State Information Reference Signal (CSI-RS) (base station sending control message to UE to activate SP ZP CSI-RS; claim 15), comprising:
one or more network interfaces (UE network interfaces; claim 15); one or more processors (UE processor; claim 15); and
memory comprising instructions executable by the one or more processors (UE memory and instruction executable by the processor of the UE; claim 15) whereby the wireless device is operable to:
receive, from a base station, a control message that indicates activation of one or more SP ZP CSI-RS resources where the control message is separate from a control message indicating Non-Zero Power (NZP) CSI-RS, CSI-Interference Measurement (CSI-IM), or CSI and the control message is a Medium Access Control (MAC) Control Element (CE) (base station sending 
activate, based on the control message, the one or more SP ZP CSI-RS resources (base station sending control message to UE to activate SP ZP CSI-RS; claim 15).

Claims 2-7, 9-14 and 16-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-7, 9-14 and 16-20 of Application No. 17/107,859.
Claim Objections
Claims 3, 10, 17, are objected to because of the following informalities:  Claims recited, “the SP ZP CSI-RS resource set”, claim objected because of lack of antecedent for the set.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Yum et al. (US 2019/0116009 A1). 

Claims 1, 8, Yum discloses a method performed by a wireless device (UE; Fig. 18; Fig. 19, el. 20) for activating a Semi-Persistent (SP) Zero Power (ZP) Channel State Information Reference Signal (CSI-RS) (“a method of decoding, by a user equipment, a downlink signal in a wireless communication system comprises the steps of: receiving a semi-persistent zero power-channel state information reference signal (SP ZP CSI-RS) resource configuration from a base station; and decoding a downlink signal according to the SP ZP CSI-RS resource configuration. The SP ZP CSI-RS resource configuration includes a plurality of SP ZP CSI-RS resources and information on whether or not each of a plurality of the SP ZP CSI-RS resources is used can be indicated or configured by the base station”; abstract), the method comprising:
receiving, from a base station, a control message that indicates activation of one or more SP ZP CSI-RS resources where the control message is separate from a control message indicating Non-Zero Power (NZP) CSI-RS, CSI-Interference Measurement (CSI-IM), or CSI and the control message is a Medium Access Control (MAC) Control Element (CE) (enabling or disabling SP ZP CSI-RS resources through MAC or DCI signaling; “Additionally or alternatively, a signal for enabling or disabling the SP ZP CSI-RS resource may include DCI (downlink control information) or MAC (medium access control) signaling”; ¶8; “For the flexibility of configuration, timing characteristic and/or a period/offset (semi-persistent or periodic) can be set to a UE via L2 signaling such as MAC or L1 signaling such as DCI instead of higher layer signaling”; ¶160); and

Yum does not explicitly disclose where the control message is separate from a control message indicating Non-Zero Power (NZP) CSI-RS, CSI-Interference Measurement (CSI-IM), or CSI.  However, Yum ¶87 specifically discloses informing UE through DCI of the A-CSIRS, “In FD-MIMO of LTE and MIMO of New RAT, discussion on an aperiodic CSI-RS (A-CSIRS) is in progress. The A-CSIRS corresponds to a CSI-RS transmitted at specific timing (e.g., a subframe, a slot, etc.). The A-CSIRS informs a UE of the timing at which the A-CSIRS is transmitted via DCI to make the UE use a corresponding RS for measuring CSI. In particular, when the A-CSIRS is transmitted, it is necessary to consider a method of transmitting a data symbol which is transmitted at time/position at which a corresponding RS is transmitted”.  Yum in regard to SP ZP CSI-RS, discloses signaling through DCI or MAC CE,“Additionally or alternatively, a signal for enabling or disabling the SP ZP CSI-RS resource may include DCI (downlink control information) or MAC (medium access control) signaling”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to provide control message separated from a control message indicating Non-Zero Power (NZP) CSI-RS, CSI-Interference Measurement (CSI-IM), or CSI as taught by Yum in 

Claims 2, 9, 16, Yum discloses wherein the control message comprises a bitmap, where each bit in the bitmap indicates if one SP ZP CSI-RS resource set is active or not (using bitmap to indicate activation of resources for ZP CSI-RS; “For the flexibility as much as dozens ms, it is able to include L'-bit ZP-CSI-RS indicator via MAC signaling. Each bit of the L'-bit ZP-CSI-RS indicator is matched with a resource configuration (or a resource of which 1-bit indicator indicates `rate matching on` among the resource configuration) of the resource setting by one-to-one. Information on whether or not rate matching is performed on an RE pattern corresponding to a resource can be signaled to a UE by toggling a bit by on/off”; ¶147; ¶148).

Claims 3, 10, 17, Yum discloses wherein the SP ZP CSI-RS resource set to which the bitmap refers is a Radio Resource Control (RRC) configured list of SP ZP CSI-RS resources (RRC resource configuring setting for ZP-CSI-RS; “A rate matching setting including a plurality of links can be set to a UE via higher layer signaling such as RRC. A set of ZP-CSI-RS patterns to be used is included in each of a plurality of the links. A separate resource setting can be configured via higher layer signaling such as RRC”; ¶132; ¶139).

Claims 4, 11, 18, Yum discloses wherein the control message comprises one or more identifiers, where each identifier identifies a preconfigured SP ZP CSI-RS resource set (“In FIG. 5, each link corresponds to a ZP-CSI-RS resource group. In particular, a plurality of resource settings can be set to each link as a rate matching pattern (refer to link 2 of the `rate matching setting` of FIG. 5). In this case, an actually applied ZP-CSI-RS RE pattern corresponds to a union of a plurality of configured ZP-CSI-RS resource RE patterns”; ¶95; ¶96; ).

Claims 5, 12, 19, Yum discloses in response to activating the one or more SP ZP CSI-RS resources, Physical Downlink Shared Channel (PDSCH) resource mapping around the one or more SP ZP CSI-RS resources (PDSCH resource mapping around the SP ZP CSI-RS resources when SP ZP CSI-RS resources enabled; “A scheme used in LTE corresponds to a scheme of using rate-matching (RM). In particular, when rate matching is performed on a data symbol in an A-CSIRS RE, operations of a base station (BS) and a user equipment (UE) are described in the following. When the BS performs mapping on an RE of PDSCH, the BS sets a zero-power (ZP) CSI-RS (ZP-CSI-RS) including an RE pattern of an RS transmitting an A-CSIRS to the UE. The BS performs RE mapping under the assumption that PDSCH is not transmitted in a ZP-CSI-RS RE and may be then able to transmit PDSCH. And, the BS transmits A-CSIRS to an A-CSIRS RE. The UE performs decoding on the PDSCH by assuming the transmission operation of the BS. In particular, the UE performs decoding under 

Claims 6, 13, Yum discloses receiving, from the base station, a deactivation control message that indicates the deactivation of the one or more SP ZP CSI-RS resources where the deactivation control message is a MAC CE (enabling or disabling SP ZP CSI-RS resources through MAC or DCI signaling; “Additionally or alternatively, a signal for enabling or disabling the SP ZP CSI-RS resource may include DCI (downlink control information) or MAC (medium access control) signaling”; ¶8; “For the flexibility of configuration, timing characteristic and/or a period/offset (semi-persistent or periodic) can be set to a UE via L2 signaling such as MAC or L1 signaling such as DCI instead of higher layer signaling”; ¶160); and deactivating, based on the deactivation control message, the one or more SP ZP CSI-RS resources (“the scheme is comprehended as a scheme identical to a semi-persistent ZP-CSI-RS configuration. The semi-persistent ZP-CSI-RS indicates that rate matching is performed on a ZP-CSI-RS RE pattern corresponding to links indicated from a subframe enable signaling is received to a subframe immediately before a subframe in which disable signaling is received”; ¶141; ¶148).

Claims 7, 14, Yum discloses in response to deactivating the one or more SP ZP CSI-RS resources, stopping Physical Downlink Shared Channel (PDSCH) resource mapping around resources for the one or more SP ZP CSI-RS (PDSCH 

Claim 15, limitation of claim 15 analyzed in regard to claim 1, the further limitation of claim 15 discloses by Yum a wireless device (UE; Fig. 18; Fig. 19, el. 20) comprising one or more network interfaces (UE transmitter and receiver; Fig. 19, el. 23) one or more processors (UE processor; Fig. 19, el. 21) and memory (UE memory; Fig. 19, el. 21) comprising instructions executable by the one or more processors (¶214; ¶211). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
5/7/2021